200 Clarendon Street 27th Floor Boston, MA02116-5021 +16177287100Main +16174266567Fax www.dechert.com CHELSEA CHILDS chelsea.childs@dechert.com +1 617728 7128Direct +1 6174266567Fax July 2, 2012 Via Electronic Transmission U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Russell Investment Company File Nos. 002-71299 and 811-03153 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Securities Act”), the undersigned hereby certifies on behalf of Russell Investment Company (the “Trust”) that the forms of Prospectus and Statement of Additional Information included in Post-Effective Amendment No. 180 to the Trust’s Registration Statement on Form N-1A (“PEA 180”) that would have been filed by the Trust pursuant to Rule 497(c) under the Securities Act would not have differed from what was contained in PEA 180.I hereby further certify that PEA 180 was filed electronically with the Commission on June 29, 2012 pursuant to Rule 485(b) under the Securities Act. No fees are required in connection with this filing.Please call me at (617) 728-7128 or John V. O’Hanlon at (617) 728-7111 if you have any questions. Very truly yours, /s/ Chelsea M. Childs Chelsea M. Childs cc:John V. O’Hanlon, Esq. Mary Beth Rhoden, Esq.
